Rothrock, J.
The abstract does not show that any ruling was made upon the objections to the report. It does not *652appear what the objections were, and the record is silent as to whether or not the report was approved and confirmed. It does appear that certain affidavits were offered by the defendants on the hearing of the motion.. These were excluded, exceptions were taken, and error is assigned upon the ruling; but it is not shown what the'affidavits contained. It is apparent that we cannot reverse the case upon this record. It is impossible to determine whether the court erred in excluding the affidavits unless we are advised of their contents. They may have been upon facts not pertinent to any issue in the case, and we cannot entertain an appeal unless the record presented to us shows that the court below entered a judgment or order from which an appeal may be taken. The appeal must be
Dismissed.